United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2329
                      ___________________________

                           United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                                  Kelly Conwell

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                           Submitted: March 7, 2018
                            Filed: March 21, 2018
                                [Unpublished]
                                ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

     Kelly Conwell, who was found incompetent to stand trial under 18 U.S.C.
§ 4241(d) on charges involving threatening government employees, appeals the
district court’s1 order civilly committing him under 18 U.S.C. § 4246, which provides
for the hospitalization of a person who is found—by clear and convincing evidence
after a hearing—to be suffering from a mental disease or defect such that his release
would create a substantial risk of bodily injury to another person or serious damage
to the property of another. See United States v. Williams, 299 F.3d 673, 676 (8th Cir.
2002). Conwell challenges the sufficiency of the evidence justifying his commitment.

       Having reviewed for clear error the district court’s factual determinations, see
id., we affirm. Specifically, the district court’s commitment order is supported by the
opinions of the mental health experts who assessed Conwell at the United States
Medical Center for Federal Prisoners in Springfield, Missouri—where he is presently
confined for treatment—and the opinion of the independent psychological examiner
that Conwell is suffering from a serious mental illness such that he meets the criteria
for § 4246 commitment, in part because of his history of assaultive behaviors, his
social isolation, his past alcohol and drug use, his failure to take medications for three
years prior to his most recent offense, and his continuing delusions about a plan by
the government to retaliate against him despite medication compliance. See
Williams, 299 F.3d at 677–78; United States v. Ecker, 30 F.3d 966, 970 (8th Cir.
1994) (listing suggested factors in determining potential dangerousness). We note
that the Attorney General must continue its efforts to place Conwell in a suitable state
facility and prepare annual reports concerning his condition and the need for
continued commitment. See 18 U.S.C. §§ 4246(d), 4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                           -2-